101 F.3d 703
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Stanley J. FULLER, Defendant-Appellant.
No. 95-2128.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1996.

Before:  KEITH, MERRITT, and SUHRHEINRICH, Circuit Judges.

ORDER

1
Stanley J. Fuller appeals his sentence of imprisonment entered on his plea of guilty to one count of tax evasion in violation of 26 U.S.C. § 7201.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The district court sentenced Fuller to 16 months of imprisonment to be served concurrently with a 78 month sentence for an unrelated marijuana offense.  The district court also sentenced Fuller to two years of supervised release and ordered him to pay $4,835 in restitution.  Fuller filed a pro se notice of appeal.


3
On appeal, Fuller's appointed counsel has filed a motion to withdraw and a brief pursuant to  Anders v. California, 386 U.S. 738 (1967).  Defense counsel, believing the appeal to be without merit, has submitted no issues for review.  Fuller was served with the motion to withdraw but has not responded.


4
We have examined the record in this case, including the transcripts of Fuller's plea and sentencing hearings, and conclude that no reversible error is apparent from the record.


5
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.